      Case: 1:19-cv-03171 Document #: 71 Filed: 09/03/19 Page 1 of 3 PageID #:1450



                                                                                       33 South Sixth Street, Suite 4200
                                                                                       Minneapolis, Minnesota 55402
                                                                                       Tel. (612) 373-8800
                                                                                       Fax (612) 373-8881
       ATTORNEYS AT LAW                                                                www.stoel.com



                                                                                       MARC A. AL
                                                                                       Partner
                                                                                       Direct (612) 373-8801
September 3, 2019                                                                      marc.al@stoel.com


VIA EMAIL (NICOLE_FRATTO@ILND.USCOURTS.GOV) AND U.S. MAIL

Executive Committee
United States District Court for the Northern District of Illinois
Everett McKinley Dirksen United States Courthouse
219 South Dearborn Street
Chicago, IL 60604

Re:      Urban 8 Fox Lake Corp., et al. v. Nationwide Affordable Housing Fund 4, LLC, et al.,
         Case No. 18-cv-6109;
         Urban 8 Danville Corp., et al. v. Nationwide Affordable Housing Fund 4, LLC, et al.,
         Case No. 19-cv-3171

Dear Members of the Executive Committee:

We represent the Defendants in the above-reference cases, which cases were recently reassigned
by the Committee to Judge Rowland from Judge Durkin. In a Friday afternoon letter to you,
Plaintiffs sought reassignment back to Judge Durkin. In their letter, Plaintiffs mischaracterized
the Defendants’ position. To avoid arguments, but to ensure simultaneously that the current
record is corrected, the full text of Plaintiffs’ request and my response is set forth below.


                  From: Al, Marc
                  Sent: Friday, August 30, 2019 9:15 AM
                  To: Davenport, David
                  Cc: Loukas, Christina Rieck; Gordon, Jennifer L.; Caitlin Martini Mika
                  (caitlin.mika@arnoldporter.com); Stephen D. Koslow - Koslow Law LLC
                  (sdk@koslowlawllc.com); Brian Brandstetter
                  Subject: RE: Urban 8 Matters (Chicago)

                  Counsel,

                  We have reviewed your email, including with local counsel Stephen
                  Koslow, but cannot find a basis for the request in either the Federal Rules
                  of Civil Procedure or the Internal Operating Procedures of the Court (copy
                  attached).

                  Presumably, the fact that a motion was heard and is under advisement is
                  not unique to this case, and, based on my experience with similar issues

103450637.2 0057054-00005
     Case: 1:19-cv-03171 Document #: 71 Filed: 09/03/19 Page 2 of 3 PageID #:1451




Executive Committee
United States District Court for the Northern District of Illinois
September 3, 2019
Page 2


                  upon reassignment of cases to Judge Montgomery in the District of
                  Minnesota when I was clerking there, was most likely considered after the
                  initial slate of reassignments was prepared. In much the same way, the
                  Ohio case was reassigned from Judge Marbley to Judge Morrison, and for
                  the same reasons – the appointment of a new federal district judge – after a
                  motion was under advisement and pending for some time. You did not
                  raise the issue in that case.

                  The fact that a particular judge has made a significant time investment in a
                  case already can surely be made in numerous cases that were reassigned to
                  Judge Rowland. We had no problem with Judge Durkin and have no
                  problem with the reassignment to Judge Rowland.

                  Marc A. Al | Partner
                  STOEL RIVES LLP | Attorneys at Law | 33 South Sixth Street, Suite
                  4200 | Minneapolis, MN 55402
                  Direct: (612) 373-8801 | Mobile: (651) 324-9495 | Fax: (612) 373-8881
                  marc.al@stoel.com | www.stoel.com | bio


                  -----Original Message-----
                  From: Davenport, David <DDavenport@winthrop.com>
                  Sent: Thursday, August 29, 2019 1:32 PM
                  To: Al, Marc <marc.al@stoel.com>
                  Cc: Loukas, Christina Rieck <CLoukas@winthrop.com>; Gordon,
                  Jennifer L. <JGordon@winthrop.com>
                  Subject: Urban 8 Matters (Chicago)

                  Counsel

                  We intend to ask the Court’s Executive Committee to reassign both cases
                  back to Judge Durkin. Please advise before noon tomorrow if you agree
                  or disagree with reassignment.

                  Regards,

                  David A. Davenport
                  (612) 604-6716 (w)
                  (612) 202-1127 (c)

103450637.2 0057054-00005
      Case: 1:19-cv-03171 Document #: 71 Filed: 09/03/19 Page 3 of 3 PageID #:1452




Executive Committee
United States District Court for the Northern District of Illinois
September 3, 2019
Page 3


Defendants stand by the text of Friday morning’s email to Mr. Davenport.

Respectfully submitted,

Stoel Rives LLP


Marc A. Al


cc:      Hon. Mary M. Rowland (via ECF)
         Hon. Thomas M. Durkin (via email to Sandy_Newland@ilnd.uscourts.gov)
         All counsel of record (via ECF)
         Brian J. Brandstetter, Esq. (via email)




103450637.2 0057054-00005
